111 U.S. 1 (1884)
OTOE COUNTY
v.
BALDWIN.
BALDWIN
v.
OTOE COUNTY.
Supreme Court of United States.
Submitted January 4th, 1884.
Decided March 17th, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA.
*11 Mr. J.M. Woolworth for Baldwin.
Mr. O.P. Mason, Mr. I.N. Shambaugh, and Mr. J.C. Watson for Otoe County.
MR. JUSTICE BLATCHFORD delivered the opinion of the court. After reciting the facts in the foregoing language, he continued:
The condition of the record is such, in the absence of an exception by either party to any ruling of the court in the progress of the trial, and of a special finding of the court upon facts, that there is nothing open for our consideration outside of the questions embraced in the certificate of the judges. We accept the certificate as sufficient to warrant an answer to the fifth question, although it does not state, in the terms of § 652 or § 693 of the Revised Statutes, that the judges disagreed upon the points stated in the five questions, or that their opinions were opposed upon such questions, but only that they disagreed as to whether the judgment should be for the plaintiff or the defendant, notwithstanding all of said questions. Having arrived at the conclusion that the fifth question must be answered in the affirmative, and such result disposing of the writ of error taken by the defendant, we do not deem it necessary to answer the other four questions. The fifth question assumes that the bonds were originally illegal and void, and we so assume, without so deciding, in answering that question.
*12 The question is not an open one, on this record, as to whether the plaintiff is a bona fide owner of the bonds and coupons for value, without knowledge or notice of any facts affecting their validity, as alleged in the petitions and replies and denied in the answers. That issue is found for the plaintiff by the general finding in his favor as to all the causes of action except those on coupons which fell due before July 1st, 1877. This general finding has the same effect as the verdict of a jury, and we cannot review it.
It is contended for the defendant that the failure to give the four weeks' notice of the election, as provided by § 26 of the act marked "B," and the failure to include in the vote the question of taxation, as provided by § 27, constituted such a want of power to issue the bonds that the legislature could not validate their issue.
The Territorial act of January 11th, 1861, the proceedings for the election and its result, and the State act marked "D," were before this court in Railroad Company v. County of Otoe, 16 Wall. 667, at December Term, 1872. After that act was passed, and in September, 1869, the commissioners of Otoe County issued to the Burlington and Missouri River Railroad Company, named in that act, as a donation, the $150,000 of bonds mentioned in it, there having been no vote of the people, other than the one above mentioned, authorizing the issue of the bonds. The bonds and their coupons were transferred for value, and before the maturity of any of the coupons, by that company, to the Chicago, Burlington and Quincy Railroad Company, and it sued the county, on some of the coupons, in the Circuit Court of the United States for the District of Nebraska. Upon the trial of that suit, two questions were certified to this court: 1. Whether the act marked "D," authorizing the county to issue bonds in aid of a railroad outside of the State, conflicted with the Constitution of the State. 2. Whether the county commissioners, under that act, could lawfully issue the bonds without the proposition to vote the bonds for the purpose indicated, and also a tax to pay the same, being or having been submitted to a vote of the people of the county, as provided by the Territorial act of January 11th, 1861. This court held, *13 1. That the act of February 15th, 1869, authorizing the county of Otoe to issue bonds in aid of a railroad outside of the State, did not conflict with the Constitution of the State. 2. That it was a valid exercise of legislative authority, to authorize a county to incur indebtedness and impose taxation in aid of railroad companies. 3. That the legislature could constitutionally authorize a donation of the county bonds to the railroad company. 4. That it could authorize aid to a railroad beyond the limits of the county and outside of the State. 5. That, under said act of February 15th, 1869, the county commissioners could lawfully issue the $150,000 of bonds, without a vote of the people, as provided by the Territorial act of January 11th, 1861, on the proposition to issue them and on the question of taxation to pay them. This court said, by Mr. Justice Strong: "If the legislature had power to authorize the county officers to extend aid on behalf of the county or State to a rail road company, as we have seen it had, very plainly it could prescribe the mode in which such aid might be extended as well as the terms and conditions of the extension, and it needed no assistance from the popular vote of the municipality. Such a vote could not have enlarged legislative power. But the act of 1869 was an unconditional bestowal of authority upon the county commissioners to issue the bonds to the railroad company. It required no precedent action of the voters of the county. It assumed that their assent had been obtained. That prior to 1869 the sanction of approval by a local popular vote had been required for municipal aid to railroad companies or improvement companies, is quite immaterial. The requisition was but the act of an annual legislature, which any subsequent legislature could abrogate or annul."
It cannot be doubted that the two acts of February 15th, 1869, taken together, intended to legalize the $40,000 of bonds issued to the Council Bluffs and St. Joseph Railroad Company. These bonds fall within the description of section 8 of the act marked "C," as bonds theretofore "voted and issued" by the county of Otoe to aid in the construction of a railroad. The vote was a vote of the county to issue $200,000 of bonds "for the purpose of securing an eastern railroad connection for *14 Nebraska City;" and the $40,000 of bonds were issued as a donation to said company, to aid it in building a railroad so near to Nebraska City as to secure to that city and to the county of Otoe an eastern railroad connection by the way of St. Joseph. The defects and irregularities alleged in respect to the bonds were defects and irregularities in submitting to a vote of the people of the county the question of issuing the bonds, in regard to the publishing of notice, and in regard to including in the vote the question of taxation. It was alleged that the bonds were not voted upon or issued in conformity with law. The statute enacted that, notwithstanding such defects or irregularities, the bonds should be legal and valid, and should have the same legal validity and binding force as if they had been legally authorized, voted upon and executed. The act of the same date, marked "D," refers to and identifies sufficiently the election held, and the authority given by the vote to the county commissioners to issue the bonds of the county to the amount of $200,000, "to any railroad in Fremont County, Iowa, that would secure to Nebraska City an eastern railroad connection." It recites the authority as one to issue the bonds "in payment of stock." But the question is one merely of identity, and it is not pretended there was any election in Otoe County to the purport set forth, including the words "in payment of stock," while there was just such an election leaving out those words. The identity is further shown by the words in the act, "and whereas but forty thousand dollars have been issued," and by the authority given to issue $150,000 "of the bonds aforesaid," that is, of the $200,000 of bonds so voted, as a donation to any railroad company that would "secure to Nebraska City a direct eastern railroad connection." It is not pretended that any $40,000 of bonds were issued except those named in the bonds sued on in this suit. Taking the two acts together, the legislature recognized the fact that the voters of Otoe County had voted to issue $200,000 of bonds to secure an eastern railroad connection for Nebraska City in that county; that $40,000 had been issued; and that the defects and irregularities before named were alleged to have occurred in respect to the voting upon and issuing the $40,000 of the bonds; and it enacted that *15 those bonds should be legal and valid, and that $150,000 more of the $200,000 should be issued for the same purpose.
The decision by this court in regard to the $150,000 of bonds leaves but little more to say in regard to the $40,000. As the legislature had power to authorize the issue of bonds without any precedent action of the voters of the county, it could validate the issue of bonds by curing and legalizing defects in respect to the voting. The bonds were assigned by the railroad company, and came to the plaintiff after the acts of 1869 were passed, and he became a bona fide holder of them on the faith of those acts. The doctrine is well settled in this court, that the legislature of a State, unless restrained by its organic law, has the right to authorize a municipal corporation to issue bonds in aid of a railroad, and to levy a tax to pay the bonds and the interest on them, with or without a popular vote, and to cure, by a retrospective act, irregularities in the exercise of the power conferred. Thompson v. Lee County, 3 Wall. 327; Campbell v. City of Kenosha, 5 Id. 194.
Much stress is laid by the defendant on the decision of the Supreme Court of Nebraska in Hamlin v. Meadville, 6 Neb. 227, in 1877. That was a suit brought in February, 1871, by an owner of property in Otoe County, to enjoin the county treasurer from collecting a tax levied on his property to pay the interest on these $40,000 of bonds and to have the bonds declared void. A judgment to that effect was rendered and was affirmed by the Supreme Court. The question adjudged in the case was the power conferred on the county commissioners, by the acts of 1860 and 1861, to issue the bonds. It was held that the only authority, if any, given by the vote of the people, was to subscribe for stock in a railroad company. The act marked "C" was not considered. It was held that it was not the purpose of the act marked "D" to legalize the $40,000 of bonds, but only to authorize the issue of the $150,000 of bonds; and that the only subject or object expressed in its title was the issuing of bonds.
The adjudication in Hamlin v. Meadville is not set up as a judgment binding on the plaintiff. Nor can it be. He was no party to it, nor was any holder of the bonds.
*16 It is objected that the act marked "C" is void because section 19 of article 2 of the Constitution of Nebraska of 1867, provided that "no bill shall contain more than one subject, which shall be clearly expressed in its title," and because the act does not comply with those provisions. It is plain, we think, that the bill does not contain more than one subject. That subject is municipal bonds issued or to be issued to aid in making works of internal improvement. There is but one purpose, object, or subject, and that is the aiding of such works by bonds and the status of such bonds. The subject of the act, to authorize future bonds and legalize existing bonds, for such purpose, is clearly expressed in its title.
But it is objected that the title of the act is limited to bonds issued or to be issued to aid works in Nebraska, while the body of the act extends to works any where; and that so the subject of the act is not expressed in its title. The first section of the act relates to the future issues of bonds by "any county or city in the State," the seventh section relates to like issues by "any precinct in any organized county of this State," and the eighth section relates to "bonds heretofore voted and issued by any county or city in this State." The railroads and works of internal improvement referred to in the body of the act are not limited to those situated in the State. It would, we think, be a strained construction, to hold that the title of the act is to be so interpreted as to be limited to works situated in the State, when such limitation does not exist in the body of the act, and when the words "in this State," in the title, may fairly be regarded as applicable to the prior words "counties, cities, and precincts," to which words they are applied in the body of the act. This principle of construction is sanctioned by the views expressed in Montclair v. Ramsdell, 107 U.S. 147, and in City of Jonesboro' v. Cairo & St. Louis Railroad Company, 110 U.S. 192. See also Cooley's Constitutional Limitations, 141, et seq. We have not been referred to any decision of the Supreme Court of Nebraska which we regard as in conflict with these views.
The question sought to be raised by the writ of error of the plaintiff is, that the statute of limitations had not run against *17 the coupons which were more than five years past due when the first suit was commenced, because, under section 17 of the Code of Civil Procedure of Nebraska, the disability of a married woman, from whom the plaintiff purchased the bonds, intervened for a sufficient time, between their date and such purchase by him, to prevent what would otherwise be the bar of the statute. Without considering that question, it is sufficient to say, that the facts on which it could be raised are not admitted in the pleadings or specially found by the court, and that the general finding for the defendant on the causes of action on coupons which were more than five years past due when the actions were brought, and the absence of any exception by the plaintiff to any ruling of the court in regard to the question, preclude any adjudication here upon it.
The fifth question certified is answered in the affirmative, and the judgment of the Circuit Court is affirmed.